       Case 1:20-cv-05220-PAE-JLC Document 35 Filed 01/22/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


CESAR AUGUSTO GARCIA SALVADOR,

                                      Plaintiff,                      20 Civ. 5220 (PAE)
                       -v-
                                                                            ORDER
 WEST 54 LIQUORS LLC, d/b/a 10th Ave Wines
 & Liquors, AMANY AWAD, LATA DOE, and
 BUSHARA DOE,

                                      Defendants.


PAUL A. ENGELMAYER, District Judge:

       The Court has been advised that the parties resolved all disputes in this case through

mediation. Because this case arises under, inter alia, the Fair Labor Standards Act (“FLSA), the

terms of the parties’ settlement agreement may be subject to court approval under Cheeks v.

Freeport Pancake House, Inc., 796 F.3d 199 (2d Cir. 2015). Accordingly, the parties are hereby

directed to seek such approval by February 1, 2021.



       SO ORDERED.

                                                          PaJA.�
                                                    __________________________________
                                                          PAUL A. ENGELMAYER
                                                          United States District Judge
Dated: January 22, 2021
       New York, New York
